United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, CENTERS FOR DISEASE
CONTROL & PREVENTION, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Patricia Champion, for the appellant
Office of Solicitor, for the Director

Docket No. 14-1196
Issued: May 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2014 appellant, through her representative, filed a timely appeal of an
April 10, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her request for reconsideration of the merits of her claim. As more than 180 days
elapsed from issuance of the last merit decision of OWCP to the filing of this appeal, the Board
has no jurisdiction over the merits of the case. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board will review the
April 10, 2014 nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

On appeal, appellant asserts that OWCP erred in denying merit review because she
submitted evidence establishing that the employing establishment committed error and abuse in
failing to process her applications for promotion appropriately.
FACTUAL HISTORY
This case has previously been before the Board. In a November 17, 2005 decision, the
Board found that OWCP properly refused to reopen appellant’s case for further consideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).2 In a January 14, 2008 decision, the
Board found that, as her March 2, 2007 reconsideration request was not timely filed and she
failed to establish clear evidence of error, OWCP properly denied a merit review of her claim in
its May 3, 2007 decision.3 In a December 5, 2012 decision, the Board found that appellant did
not meet her burden of proof to establish that she sustained an emotional condition in the
performance of duty because she did not establish a compensable factor of employment and
affirmed a January 12, 2012 OWCP decision.4 In a November 14, 2013 decision, the Board
found that she did not meet her burden of proof to establish that she sustained an emotional
condition in the performance of duty causally related to factors of her federal employment and
affirmed an April 25, 2013 OWCP decision.5 The facts of the case as set forth in the prior Board
decisions are incorporated herein by reference.
On December 19, 2013 appellant requested reconsideration and asserted that the
employing establishment committed error when she was not considered for promotion. She
submitted correspondence dated August 22, 2002, addressed to her by the employing
establishment. The correspondence stated:
“This correspondence is to advise [appellant] that you have been authorized to
receive priority consideration for the position of Human Resources Assistant,
GS-203-07, Atlanta or next substantially similar position. This consideration has
been authorized due to an administrative error that was made in association with
announcement number MP2-01-164. Specifically, an error was made in
2

Docket No. 05-754 (issued November 17, 2005). On February 25, 2002 appellant, a health communications
specialist who last worked on January 16, 2002, filed an occupational disease claim, alleging that factors of her
federal employment caused an emotional condition. The claim was adjudicated by OWCP under file
number xxxxxx622. In a September 26, 2002 decision, OWCP denied the claim, finding that appellant did not
establish that she sustained an emotional condition in the performance of duty. Appellant retired in 2003. By
decision dated October 21, 2003, an OWCP hearing representative found that appellant established one factor as
compensable, that from March 24 to 26, 1999, she and other workers were required to put together approximately
80 two-inch binders in a short turnaround time and was not provided adequate instruction. The hearing
representative, however, found that the medical evidence of record did not support that her condition was caused by
the one accepted employment factor. In a nonmerit decision dated November 9, 2004, OWCP denied appellant’s
reconsideration request. This was affirmed by the Board in its November 17, 2005 decision, Docket No. 05-754.
3

Docket No. 07-2002 (issued January 14, 2008).

4

Docket No. 12-860 (issued November 5, 2012).

5

Docket No. 13-1522 (issued November 14, 2013). The Board found that appellant submitted insufficient
evidence to show that the employing establishment committed error when she was not considered for a promotion.

2

evaluating [appellant’s] basic qualifications and you were inappropriately rated as
not qualified.”
The August 22, 2002 letter described the applications procedures for prior consideration and
concluded with the statement:
“I sincerely regret that this error occurred and I apologize for any inconvenience
and disappointment that has been caused.”
In a nonmerit decision dated April 10, 2014, OWCP denied appellant’s reconsideration
request. It found that the evidence submitted did not contain a relevant legal argument not
previously considered. OWCP related that in its April 25, 2013 decision it advised appellant
“even if it did happen, it is not compensable since the desire to work in a particular position is a
self-generated reaction and it is not compensable.”
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.6 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).7 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.8 Section 10.608(b) provides that, when a request for
reconsideration is timely but fails to meet at least one of these three requirements, OWCP will
deny the application for reconsideration without reopening the case for a review on the merits.9
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated April 10, 2014 denying appellant’s application for review. Because there is no OWCP
merit decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the merits
of her claim.10

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.608(a).

8

Id. at § 10.608(b)(1) and (2).

9

Id. at § 10.608(b).

10

Supra note 1.

3

The Board finds that the August 22, 2002 correspondence from the employing
establishment is pertinent evidence not previously considered by OWCP. The correspondence
acknowledged that the employing establishment made an “administrative error” with regard to
whether appellant was qualified for a job. The underlying merit issue in this case is whether
appellant established that she sustained an emotional condition causally related to factors of
employment. In the April 10, 2014 decision, OWCP related that the April 25, 2013 decision
advised her “even if it did happen, it is not compensable since the desire to work in a particular
position is a self-generated reaction and it is not compensable.” A reading of the April 25, 2013
decision indicates that, in that decision, OWCP indicated that it found a statement by appellant’s
attending psychiatrist, Dr. A. Benjamin Eubanks, who indicated that the employing
establishment made an error, of no probative value. The correspondence dated August 22, 2002,
is relevant and pertinent new evidence regarding whether the employing establishment
committed error or abuse in an administrative matter, eligibility for a promotion, an assertion
appellant made in her claim.11
As appellant has submitted evidence that is pertinent to the merit issue in this case that
was not previously considered by OWCP, she is entitled to a review of the merits of her claim
under section 10.606(b)(2) of OWCP’s regulations.12 The case shall therefore be remanded to
OWCP to consider whether the August 22, 2002 correspondence from the employing
establishment is sufficient to establish an employment factor which may give rise to a
compensable disability under FECA. The Board will therefore set aside OWCP’s April 10, 2014
decision. After this and such further development deemed necessary, OWCP shall issue an
appropriate merit decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for a merit review
pursuant to section 8128(a) of FECA.

11

Administrative and personnel matters, although generally related to the employing establishment, are
administrative functions of the employing establishment rather than the regular or specially assigned work duties of
the employee and are not covered under FECA. Charles D. Edwards, 55 ECAB 258 (2004). Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its administrative or
personnel responsibilities, such action will be considered a compensable employment factor. Kim Nguyen, 53
ECAB 127 (2001).
12

20 C.F.R. § 10.606(b)(2); see T.F., Docket No. 10-1701 (issued May 3, 2011).

4

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this decision of the Board.13
Issued: May 6, 2015
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Michael E. Groom, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective December 27, 2014.

5

